Case 18-21429-tnw       Doc 18    Filed 06/18/19 Entered 06/18/19 15:23:47         Desc Main
                                  Document      Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                             COVINGTON DIVISION

   IN RE:

   KENTUCKY ALTERNATIVE PROGRAMS II, INC.                              CASE NO. 18-21429

   DEBTOR(S)                                                           CHAPTER 7

                                      STATUS REPORT

          Comes now the Trustee, L. Craig Kendrick, and reports that this matter remains

   open while the Trustee continues to investigate potential assets.

   Dated: June 18, 2019

                                                 Respectfully submitted,


                                                 /s/ L. Craig Kendrick
                                                 L. CRAIG KENDRICK (KBA#83680)
                                                 7000 Houston Rd., Bldg. 300, Ste. 25
                                                 Florence, KY 41042
                                                 (859) 371-4321
